Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 1 of 30   PageID #: 575



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


  HERMA BARBARA MEDINA REYNA,             CIV. NO. 19-00248 LEK-RT

                    Plaintiff,

        vs.

  PNC BANK, N.A.; ET AL.,

                    Defendants.


        ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS
        PNC BANK, NATIONAL ASSOCIATION AND MORTGAGE ELECTRONIC
   REGISTRATION SYSTEM INC.’S MOTION FOR JUDGMENT ON THE PLEADINGS

              This matter arises out of the foreclosure of real

  property owned by pro se Plaintiff Herma Barbara Medina Reyna

  (“Plaintiff” or “Reyna”) in Makawao, Maui County, State of

  Hawai`i (“the Subject Property”).       See Amended Complaint, filed

  7/12/19 (dkt. no. 35), at ¶¶ 8, 23.        Plaintiff filed her action

  against several defendants – Defendants PNC Bank, N.A. (“PNC”);

  Wilmington Trust, National Association, Not in Its Individual

  Capacity But Solely as a Trustee under the Greenwich Investors

  XL Pass-Through Agreement Dated as of March 1, 2012

  (“Wilmington”); Mortgage Electronic Registration Stems, Inc.

  (“MERS”); and all unknow persons claiming any legal or equitable

  right, title, estate, lien, or interest in the Subject Property

  adverse to Plaintiff’s title thereto (“Unknown Interest

  Defendants” and, all collectively, “Defendants”).          [Id. at ¶¶ 1-
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 2 of 30   PageID #: 576



  4.]   To date, only PNC and MERS have filed answers to the

  Amended Complaint.     See MERS’s answer to the Amended Complaint,

  filed 7/29/19 (dkt. no. 39); PNC’s answer to the Amended

  Complaint, filed 7/29/19 (dkt. no. 40).         No other parties have

  filed a response or otherwise appeared.

             PNC and MERS, in their Motion for Judgment on the

  Pleadings, filed on November 4, 2019 (“Motion”), seek dismissal

  of all claims asserted against them on the basis that

  Plaintiff’s claims are barred under the Rooker-Feldman doctrine1

  and by the res judicata doctrine, and because Plaintiff fails to

  state any viable claims.      See Mem. in Supp. of Motion (dkt.

  no. 44-1) at 1.    They further submit that any amendment would be

  futile to cure any defects in the Amended Complaint, and thus

  dismissal must be with prejudice.        On November 14, 2019,

  Plaintiff filed a document that is construed as her memorandum

  in opposition to the Motion (“Memorandum in Opposition”), and

  PNC and MERS filed their reply in support of the Motion

  (“Reply”) on January 10, 2020.       [Dkt. nos. 48, 53.]      Plaintiff

  filed a document that this Court ruled will be considered as

  Plaintiff’s response to the Reply (“Surreply”).          [Surreply,




        1The Rooker-Feldman doctrine was established by the United
  States Supreme Court in Rooker v. Fidelity Trust Co., 263 U.S.
  413 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462
  (1983).
                                       2
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 3 of 30   PageID #: 577



  filed 1/21/20 (dkt. no. 54); Minute Order, filed 1/23/20 (dkt.

  no. 55).]

                 For the reasons set forth below, all of Plaintiff’s

  claims, except for Count II, Count XII, and Count XIII, are

  dismissed with prejudice as to both PNC and MERS.          Count II is

  dismissed without prejudice and with leave to amend by no later

  than June 10, 2020 as to PNC and MERS; Counts XII and XIII are

  dismissed with prejudice as to MERS only and without prejudice

  and with leave to amend by no later than June 10, 2020 as to

  PNC.       Failure to file a second amended complaint by that

  deadline will result in dismissal of the remaining claims with

  prejudice.

                                  BACKGROUND

                 The procedural background of the instant case involves

  Plaintiff’s original Complaint, [filed on 5/13/19 (dkt. no. 1),]

  which was superseded by her Amended Complaint.          Plaintiff

  alleges the following claims:       Negligence against the

  Foreclosing Defendants (“Count I”);2 Fraud Against the

  Foreclosing Defendants (“Count II”); Fraud against all

  Defendants (“Count III”); a claim seeking to set aside the

  commissioner’s sale of the Subject Property (“Count IV”); a




         2
         Plaintiff refers to PNC, Wilmington, and MERS as “the
  Foreclosing Defendants.” [Complaint at ¶ 6; Amended Complaint
  at ¶ 6.]
                                       3
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 4 of 30   PageID #: 578



  claim against the Foreclosing Defendants seeking to void or

  cancel the commissioner’s Deed upon Contingent Sale (“Count V”);

  a claim against the Foreclosing Defendants seeking to void or

  cancel the Assignment of Deed of Trust (“Count VI”); wrongful

  foreclosure against the Foreclosing Defendants (“Count VII”);

  breach of contract against the Foreclosing Defendants

  (“Count VIII”); breach of the implied covenant of good faith and

  fair dealing against the Foreclosing Defendants (“Count IX”);

  unjust enrichment against the Foreclosing Defendants

  (“Count XI”); violation of California Business and Professions

  Code § 17200, et seq., against the Foreclosing Defendants

  (“Count XII”); quiet title as to PNC and the Unknown Interest

  Defendants (“Count XII”); slander of title against the

  Foreclosing Defendants (“Count XIII”); and violations of the

  Racketeer Influenced and Corrupt Organization (“RICO”) Act

  (“Count XIV”).    [Amended Complaint at ¶¶ 27-107.]

             The factual background of this matter begins with

  Plaintiff’s loan from Meridian Financial Network Inc.

  (“Meridian”) on May 21, 2007, for which “Plaintiff made,

  executed, and delivered to MERS, as nominee for Meridian, . . .

  a mortgage recorded in the Bureau of Conveyances . . . on

  May 30, 2007” (“Mortgage”).      [Mem. in Supp. of Motion at 2;

  Motion, Decl. of Ryan B. Kasten (“Kasten Decl.”), Exh. 1

  (Mortgage).]    The mortgage encumbered the Subject Property.

                                       4
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 5 of 30   PageID #: 579



  [Kasten Decl., Exh. 1.]      Subsequently, MERS assigned the

  Mortgage to PNC, and this assignment was recorded in the Bureau

  of Conveyances on July 13, 2011.         [Id., Exh. 2 (Assignment of

  Mortgage (“Assignment”)).].      A foreclosure action was instituted

  by PNC against Reyna on April 29, 2015 in a state circuit court

  (“Foreclosure Action”),3 and Reyna filed her response on

  September 16, 2016.     [Id., Exh. 3 (Reyna’s answer to the amended

  complaint in the Foreclosure Action).]        Ultimately, on July 20,

  2017, the state court issued: an order granting summary judgment

  in favor of PNC, with an interlocutory decree of foreclosure

  (“Foreclosure Decision”); and a judgment pursuant thereto

  (“Foreclosure Judgment”).      [Id., Exh. 4 (Foreclosure Decision),

  Exh. 5 (Foreclosure Judgment).]       Reyna filed an appeal, which

  was dismissed as untimely.      See PNC Bank, N.A. v. Reyna, NO.

  CAAP-XX-XXXXXXX, 2018 WL 3062466 (Hawai`i Ct. App. June 21,

  2018), recon. denied, 2018 WL 3408082 (July 13, 2018).

  Plaintiff subsequently filed the instant action in this district

  court.

                                  STANDARDS

  I.   Fed. R. Civ. P. 12(c)

             Rule 12(c) states: “After the pleadings are closed-but

  early enough not to delay trial-a party may move for judgment on


       3 The Foreclosure Action is PNC Bank, National Ass’n v.
  Reyna, et al., Civil No. 15-1-0224(3).
                                       5
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 6 of 30   PageID #: 580



  the pleadings.”    Fed. R. Civ. P. 12(c).       The allegations of the

  nonmoving party are accepted as true, while the allegations of

  the moving party that have been denied are assumed to be false.

  Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,

  1550 (9th Cir. 1990).     If, when the pleadings are so construed,

  the moving party is entitled to judgment as a matter of law, the

  Rule 12(c) motion will be granted.        Rubin v. United States, 904

  F.3d 1081, 1083 (9th Cir. 2018) (citing Fajardo v. Cty. of Los

  Angeles, 179 F.3d 698, 699 (9th Cir. 1999)).         The standards

  applicable to a Fed. R. Civ. P. 12(b)(6) motion also apply to a

  Rule 12(c) motion because the two motions are “functionally

  identical.”    Gregg v. Hawai`i, Dep’t of Pub. Safety, 870 F.3d

  883, 887 (9th Cir. 2017) (citation and quotation marks omitted).

  Thus, “[a]s with a motion to dismiss, a claim may survive a

  motion for judgment on the pleadings if the complaint

  ‘contain[s] sufficient factual matter, accepted as true, to

  state a claim to relief that is plausible on its face.’”            Adon

  Constr. Inc. v. Renesola Am. Inc., CIVIL NO. 16-00568 JAO-WRP,

  2019 WL 2236073, at *2 (D. Hawai`i May 23, 2019) (some

  alterations in Adon Constr.) (some internal quotation marks

  omitted) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

             While taking account of material outside of the

  complaint can convert the motion for judgment on the pleadings

  into a motion for summary judgment, a court may take judicial

                                       6
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 7 of 30    PageID #: 581



  notice of “matters of public record” pursuant to Rule 201,

  Federal Rules of Evidence, without converting the motion.4              See

  Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th

  Cir. 2018) (discussing judicial notice in the context of a

  motion to dismiss), cert. denied sub nom., Hagan v. Khoja, 139

  S. Ct. 2615 (2019).     However, a court cannot take judicial

  notice of disputed facts within those public records.             Id.

               A complaint need not include detailed facts to survive

  dismissal.    See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

  (2007).   However, in providing grounds for relief, a plaintiff

  must do more than recite the formulaic elements of a cause of

  action.   See id.; see also McGlinchy v. Shell Chem. Co., 845

  F.2d 802, 810 (9th Cir. 1988) (“[C]onclusory allegations without

  more are insufficient to defeat a motion to dismiss for failure

  to state a claim.” (citation omitted)).




       4 PNC and MERS have requested that the Court take judicial
  notice of the documents attached to the instant Motion as
  exhibits which pertain to the Foreclosure Action in state court.
  [Kasten Decl. at ¶ 10.] A court may take judicial notice of
  facts “not subject to reasonable dispute because” either: they
  are “generally known within the trial court’s territorial
  jurisdiction;” or they “can be accurately and readily determined
  from sources whose accuracy cannot reasonably be questioned.”
  Fed. R. Evid. 201(b). The Court will take judicial notice of
  the exhibits, as they are matters of public record, and
  Plaintiff does not dispute that the exhibits are accurate
  versions of those documents. See Rule 201(b)(2).
                                       7
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 8 of 30   PageID #: 582



  II.   Fed. R. Civ. P. 9(b)

              Federal Rule of Civil Procedure 9(b) requires that,

  “[i]n alleging fraud or mistake, a party must state with

  particularity the circumstances constituting fraud or mistake.”

  This district court has set forth the type of particularity

  required:

                   In their pleadings, Plaintiffs must include
              the time, place, and nature of the alleged fraud;
              “mere conclusory allegations of fraud are
              insufficient” to satisfy this requirement. [In
              re GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1547-
              48 (9th Cir. 1994) (en banc)] (citation and
              quotation signals omitted).[5] Where there are
              multiple defendants, Plaintiffs cannot “lump
              multiple defendants together” and instead must
              “differentiate their allegations [between
              defendants].” Destfino v. Kennedy, 630 F.3d 952,
              958 (9th Cir. 2011) (citation omitted). However,
              “[m]alice, intent, knowledge, and other condition
              of mind of a person may be averred generally.”
              Fed. R. Civ. P. 9(b); see also In re GlenFed,
              Inc. Sec. Litig., 42 F.3d at 1547 (“We conclude
              that plaintiffs may aver scienter . . . simply by
              saying that scienter existed.”); Walling v.
              Beverly Enter., 476 F.2d 393, 397 (9th Cir. 1973)
              (Rule 9(b) “only requires the identification of
              the circumstances constituting fraud so that the
              defendant can prepare an adequate answer from the
              allegations.” (citations omitted)).

  Menashe v. Bank of New York, 850 F. Supp. 2d 1120, 1129 (D.

  Hawai`i 2012) (some alterations in Menashe).

  III. Pro Se Status


        5In re GlenFed has been superseded by statute on other
  grounds. See, e.g., Wilson v. Gov’t Nat’l Mortg. Ass’n, Civ.
  No. 18-00048 JMS-KSC, 2018 WL 2293929, at *2 (D. Hawai`i May 18,
  2018).
                                       8
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 9 of 30   PageID #: 583



             Plaintiff is proceeding pro se, and therefore her

  Amended Complaint and other filings must be construed liberally,

  and her claims may only be dismissed if it is beyond doubt that

  she can prove no set of facts which would entitle her to relief.

  See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007)

  (citation omitted).     “Dismissal of a pro se complaint without

  leave to amend is proper only if it is absolutely clear that the

  deficiencies of the complaint could not be cured by amendment.”

  Id. (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203–04 (9th

  Cir. 1988)).    Leave to amend, however, is not limitless and

  where a plaintiff (as here) has previously amended a complaint,

  a district court has discretion to deny leave to amend:

                  Normally, when a viable case may be pled, a
             district court should freely grant leave to
             amend. Lipton v. Pathogenesis Corp., 284 F.3d
             1027, 1039 (9th Cir. 2002). However, “liberality
             in granting leave to amend is subject to several
             limitations.” Ascon Props., Inc. v. Mobil Oil
             Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (citing
             DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186
             (9th Cir. 1987)). Those limitations include
             undue prejudice to the opposing party, bad faith
             by the movant, futility, and undue delay. Id.
             Further, “[t]he district court’s discretion to
             deny leave to amend is particularly broad where
             plaintiff has previously amended the complaint.”
             Id. (citing Leighton, 833 F.2d at 186; Mir v.
             Fosburg, 646 F.2d 342, 347 (9th Cir. 1980)).

  Cafasso ex rel. United States v. Gen. Dynamics C4 Sys., Inc.,

  637 F.3d 1047, 1058 (9th Cir. 2011) (alteration in Cafasso).




                                       9
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 10 of 30   PageID #: 584



                                  DISCUSSION

  I.    Rooker-Feldman Doctrine

              This Court is without jurisdiction to decide this

  matter if Plaintiff’s action is essentially an appeal from the

  state court’s final decision in her foreclosure action:

                   The Rooker–Feldman doctrine takes its name
              from Rooker v. Fidelity Trust Co., 263 U.S. 413,
              44 S. Ct. 149, 68 L. Ed. 362 (1923), and District
              of Columbia Court of Appeals v. Feldman, 460 U.S.
              462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983).
              Under Rooker–Feldman, a federal district court
              does not have subject matter jurisdiction to hear
              a direct appeal from the final judgment of a
              state court. The United States Supreme Court is
              the only federal court with jurisdiction to hear
              such an appeal. Rooker–Feldman is a statute-
              based doctrine, based on the structure and
              negative inferences of the relevant statutes
              rather than on any direct command of those
              statutes. See, e.g., In re Gruntz, 202 F.3d
              1074, 1078 (9th Cir. 2000) (en banc) (“Rooker–
              Feldman is not a constitutional doctrine.
              Rather, the doctrine arises out of a pair of
              negative inferences drawn from two statutes: 28
              U.S.C. § 1331 . . . and 28 U.S.C.
              § 1257 . . . .”).

  Noel v. Hall, 341 F.3d 1148, 1154–55 (9th Cir. 2003)

  (alterations in Noel).      Further, a federal district court must

  also “refuse to decide any issue raised in the suit that is

  ‘inextricably intertwined’ with an issue resolved by the state

  court in its judicial decision.”          Id. at 1158.

              Thus, to the extent any of the claims in Plaintiff’s

  Amended Complaint seek reversal or an appeal of the Foreclosure

  Decision or the Foreclosure Judgment, such claims must be

                                       10
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 11 of 30   PageID #: 585



  dismissed.    In this context, the following claims directly

  challenge the Foreclosure Decision and Foreclosure Judgment:

  -Count IV (set aside the commissioner’s sale) avers that “[t]he
       Foreclosing Defendants never had the authority to
       foreclose . . . . Thus, Defendant’s pending wrongful non-
       judicial foreclosure sale is void ab initio.” [Amended
       Complaint at ¶ 46.]

  -Count V (void/cancel the commissioner’s deed) states that,
       “[a]lthough the Trustee’s deed upon sale might appear valid
       on its face, it is invalid.” [Id. at ¶ 50]

  -Count VI (void/cancel Assignment) alleges that “[t]he
       Assignment of the Deed of Trust is invalid, . . . MERS did
       not have standing or the legal authority to assign the deed
       of trust.” [Id. at ¶ 53.6]

  -Count VIII (breach of contract) states that “[t]he Foreclosing
       Defendants breached . . . by failing to apply the payments
       made by Plaintiff from June, 20007 [sic] to 2013 to
       Plaintiff’s loan, the result of which led to . . . eventual
       wrongful foreclosure . . . .” [Id. at ¶ 64.]

  These four causes of action essentially seek to undo the

  Foreclosure Decision (that is, to reverse the Foreclosure

  Judgment entered in the Foreclosure Action).          Because Plaintiff

  sought to appeal the Foreclosure Judgment, and her appeal was

  dismissed as untimely, this state court judgment is a final

  judgment.    Plaintiff is thus barred from seeking a direct appeal

  to this Court on these claims.       Judgment on the pleadings in

  favor of PNC and MERS is therefore merited as to Count IV,


        6Although Plaintiff refers to an “Assignment of the Deed of
  Trust,” not the “ASSIGNMENT OF Mortgage,” it appears from the
  text of paragraph 53 that Count VI addresses the “ASSIGNMENT OF
  Mortgage.” Compare Amended Complaint at ¶ 53, with Kasten
  Decl., Exh. 2 (Assignment) at 1 (emphasis in original).
                                       11
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 12 of 30   PageID #: 586



  Count V, Count VI, and Count VIII, and these claims are

  dismissed.    Further, because any amendment would be futile, the

  dismissal of these claims is without leave to amend.           Cervantes

  v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir.

  2011) (“[A] district court may dismiss without leave where a

  plaintiff’s proposed amendments would fail to cure the pleading

  deficiencies and amendment would be futile.” (citation

  omitted)).

               The remaining claims, however, do not directly

  challenge the Foreclosure Judgment and, although related to,

  they are not “inextricably intertwined” with the issues in the

  Foreclosure Action, and therefore they do not trigger preclusion

  under the Rooker-Feldman doctrine.         For instance, Count I

  alleges a claim for negligence and contends that MERS “had a

  duty to exercise reasonable care and skill to maintain proper

  and accurate loan records” and breached that duty, which

  resulted in a wrongful foreclosure on the Subject Property.

  [Amended Complaint at ¶¶ 28-29.]          This claim does not seek to

  undo the Foreclosure Judgment, but rather seeks redress for

  MERS’s alleged negligence, which allegedly culminated in the

  Foreclosure Judgment.      Thus, it is an independent claim not

  precluded by the Rooker-Feldman doctrine, “though similar or

  even identical to issues aired in state court, [but] was not the

  subject of a previous judgment by the state court.”           Cooper v.

                                       12
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 13 of 30   PageID #: 587



  Ramos, 704 F.3d 772, 778 (9th Cir. 2012) (citation omitted).

  Similarly, the Rooker-Feldman doctrine does not apply to these

  claims: Count II (fraud against the Foreclosing Defendants);

  Count III (fraud against all Defendants); Count VII (wrongful

  foreclosure); Count IX (breach of the implied covenant of good

  faith and fair dealing); Count X (unjust enrichment); Count XI

  (violation of California Business and Professions Code § 17200,

  et seq.); Count XII (quiet title); Count XIII (slander of

  title); and Count XIV (violations of RICO Act).

  II.   Res Judicata Doctrine

              PNC and MERS also assert that the res judicata

  doctrine precludes Plaintiff’s claims based on the Foreclosure

  Judgment.    The Court agrees.     For the same reasons discussed as

  to the Rooker-Feldman doctrine, judgment on the pleadings in

  favor of PNC and MERS is therefore merited as to Count IV,

  Count V, Count VI, and Count VIII, but not the remaining claims.

  Likewise, these dismissals are with prejudice because any

  amendment would be futile.

  III. Failure to State a Claim

        A.    Count I (Negligence)

              Count I alleges a claim for negligence and contends

  that MERS “had a duty to exercise reasonable care and skill to

  maintain proper and accurate loan records” and breached that

  duty, which resulted in a wrongful foreclosure on the Subject

                                       13
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 14 of 30    PageID #: 588



  Property.    [Amended Complaint at ¶¶ 28-29.]        She also generally

  alleges that, “[a]s a direct and proximate result of the

  negligence and carelessness of the Foreclosing

  Defendants . . . , Plaintiff suffered . . . damages.”              [Id. at

  ¶ 30.]   Plaintiff cannot maintain a negligence claim against PNC

  or MERS:

                   Under Hawaii law, in order to establish a
              negligence claim, Plaintiffs must demonstrate a
              duty, a breach of that duty, legal causation, and
              actual injury. Takayama v. Kaiser Found. Hosp.,
              82 Hawai`i 486, 498–99, 923 P.2d 903, 915–16
              (1996); Kaho`ohanohano v. Dep’t of Human Servs.,
              117 Hawai`i 262, 287 n.31, 178 P.3d 538, 563 n.31
              (2008); Pagano v. OneWest Bank, F.S.B., Civ.
              No. 11–00192 DAE–RLP, 2012 WL 74034, at *4 (D.
              Hawai`i Jan. 10, 2012).

                   This district court has frequently
              recognized the principle that lenders generally
              do not owe their borrowers a duty of care
              sounding in negligence. See, e.g., McCarty v.
              GCP Mgmt., LLC, Civ. No. 10–00133 JMS–KSC, 2010
              WL 4812763, at *6 (D. Hawai`i Nov. 17, 2010); see
              also Nymark v. Heart Fed. Sav. & Loan Ass’n, 231
              Cal. App. 3d 1089, 283 Cal. Rptr. 53, 56 (Cal.
              Ct. App. 1991). Further, this district court has
              recognized that a loan servicer does not owe a
              duty of care to a borrower in a loan it services,
              unless the loan servicer’s activities exceed its
              traditional role. See, e.g., Vertido v. GMAC
              Mortg. Corp., Civ. No. 11–00360 DAE–KSC, 2012 WL
              139212, at *11 (D. Hawai`i Jan. 17, 2012) (citing
              Shepherd v. Am. Home Mortg. Servs., Inc., Civ.
              No. 2:09–1916 WBS GGH, 2009 WL 4505925, at *2
              (E.D. Cal. Nov. 20, 2009)).

  Crilley v. Bank of Am., N.A., Civil No. 12-00081 LEK-BMK, 2013

  WL 1767704, at *5 (D. Hawai`i Apr. 24, 2013).          Plaintiff was

  liable for a Note, which was secured by the Mortgage, and this

                                       14
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 15 of 30   PageID #: 589



  Mortgage had been assigned by MERS to PNC, and Plaintiff was

  found in default under the terms of the Note and Mortgage.             See

  Kasten Decl., Exh. 4 (Foreclosure Decision) at ¶¶ 5-7, 10.

  Therefore, as against PNC as lender and MERS (because Plaintiff

  has alleged MERS was a loan servicer), Count I must be dismissed

  for failure to state a claim and, because amendment would be

  futile, it is dismissed with prejudice.

        B.    Count II (Fraud Against the Foreclosing Defendants)

              Plaintiff alleges fraud against the FPNC and MERS in

  conducting acts which, at its essence, constitute a claim of an

  alleged conspiracy to commit fraud.        See, e.g., Amended

  Complaint at ¶ 33 (“MERS and Foreclosing Defendants failed to

  properly credit payments made and foreclosed on the Subject

  Property based on Plaintiff’s alleged non-payment.”), ¶ 35

  (“[T]he Foreclosing Defendants concealed material facts known to

  them but not to Plaintiff regarding payments, notices, . . . and

  charges with the intent to defraud Plaintiff.”).           The elements

  of civil conspiracy are:

                   Under Hawaii law, “‘the accepted definition
              of a conspiracy is a combination of two or more
              persons [or entities] by concerted action to
              accomplish a criminal or unlawful purpose, or to
              accomplish some purpose not in itself criminal or
              unlawful by criminal or unlawful means.’” Annan–
              Yartey v. Honolulu Police Dep’t, 475 F. Supp. 2d
              1041, 1050 (D. Haw. 2007) (quoting Robert’s Haw.
              Sch. Bus, Inc. v. Laupahoehoe Transp. Co., 91



                                       15
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 16 of 30   PageID #: 590



              Hawai`i 224, 252, 982 P.2d 853, 881 (1999)).[7]
              Because “there can be no civil claim based upon a
              conspiracy alone,” Weinberg v. Mauch, 78 Hawai`i
              40, 49, 890 P.2d 277, 286 (1995), a plaintiff
              must allege an underlying actionable claim. See
              Ellis v. Crockett, 51 Haw. 45, 57–58, 451 P.2d
              814, 822–23 (1969) (the plaintiffs’ failure to
              allege an underlying claim of deceit precluded
              them from alleging conspiracy to deceive). A
              civil conspiracy claim therefore has three
              elements: “(1) the formation of a conspiracy;
              (2) wrongful conduct in furtherance of the
              conspiracy, i.e., an actionable claim based upon
              deceit; and (3) damage.” Young v. Bishop Estate,
              2009 WL 3763029, at *14 (D. Haw. Nov. 6, 2009).

  Menashe, 850 F. Supp. 2d at 1138 (alteration in Menashe).

              Plaintiff merely recites the elements of a conspiracy

  claim, as opposed to any factual allegations establishing the

  plausibility of this claim, and she fails to plead the

  circumstances of fraud and conspiracy with the required

  particularity.     See Swartz v. KPMG LLP, 476 F.3d 756, 765 (9th

  Cir. 2007) (“Rule 9(b) imposes heightened pleading requirements

  where ‘the object of the conspiracy is fraudulent.’” (quoting

  Wasco Prods., Inc. v. Southwall Techs., Inc., 435 F.3d 989, 991

  (9th Cir.) cert. denied, --- U.S. ---, 127 S. Ct. 83, 166 L. Ed.

  2d 30 (2006)).     To the extent that Count II asserts a conspiracy

  to commit fraud, it must be dismissed under Rule 9(b), and this

  dismissal should be without prejudice if the defects are


        7Robert’s Hawaii has been superseded by statute on other
  grounds. See, e.g., Hawaii Med. Ass’n v. Hawaii Med. Serv.
  Ass’n, Inc., 113 Hawai`i 77, 105-06, 148 P.3d 1179, 1207-08
  (2006).
                                       16
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 17 of 30   PageID #: 591



  curable.    See id.   Plaintiff is proceeding pro se.        The Court

  cannot rule out that allegation of other facts could possibly

  cure these defects, and thus the dismissal must be without

  prejudice and with leave to amend.

        C.    Count III (Fraud Against All Defendants)

              Plaintiff’s allegations in Count III solely relate to

  alleged misrepresentations made by a paralegal about his

  qualifications as a licensed attorney while he was apparently

  employed by a law firm hired by Plaintiff to represent her in

  the Foreclosure Action.      See Amended Complaint at ¶¶ 40-44.

  This person and the law firm have not been identified as

  defendants in the instant action.         Count III does not contain

  specific allegations involving PNC or MERS.          Further, neither

  Plaintiff’s Memorandum in Opposition nor her Surreply suggest

  that either PNC or MERS could possibly be liable for the

  paralegal’s alleged misrepresentations.         Thus, Count III must be

  dismissed for failure to state a claim and, because amendment

  would be futile, it is dismissed with prejudice.

        D.    Count VII (Wrongful Foreclosure
              Against Foreclosing Defendants)

              In Count VII, Plaintiff challenges the validity of the

  assignment of the Mortgage to PNC.        See Amended Complaint at

  ¶¶ 56-58.    Plaintiff, however, does not have standing to

  challenge the Assignment:


                                       17
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 18 of 30   PageID #: 592



                   Hawaii’s foreclosure law, like Michigan law,
              does not permit mortgagor-plaintiff standing to
              challenge an assignment. Courts interpreting
              Hawaii law have only permitted a plaintiff-
              mortgagor to challenge an assignment that was
              made by an entity that no longer existed at the
              time of the assignment, as such an assignment
              would be void. Billete v. Deutsche Bank Nat’l
              Trust Co., No. 13–00061, 2013 WL 2367834, at *7
              (D. Haw. May 29, 2013) (no standing to bring
              wrongful foreclosure and Unfair and Deceptive
              Trade Practices Act claims alleging that an
              assignment occurred after the closing date of a
              Pooling and Service Agreement, but permitting
              claims alleging that an assignment was made after
              the assignor mortgagee’s dissolution); Nottage v.
              Bank of New York Mellon, No. 12–00418, 2012 WL
              5305506, at *4 (D. Haw. Oct. 25, 2012)
              (permitting claims alleging that an assignment
              was made when the assignor no longer existed,
              having been acquired by another entity).

  Lizza v. Deutsche Bank Nat’l Tr. Co., 1 F. Supp. 3d 1106, 1118

  (D. Hawai`i 2014), aff’d, 714 F. App’x 620 (9th Cir. 2017).

              In the alternative, Count VII alleges the foreclosure

  upon the Subject Property was wrongful because the Foreclosing

  Defendants “failed to comply with [California] Civil Code

  Section 2923.5 and 2923.6.”       [Amended Complaint at ¶ 59.]       This

  portion of Count VII fails as a matter of law because the

  Subject Property is located in Hawai`i, and the judicial

  foreclosure was obtained pursuant to Hawai`i law.           See, e.g.,

  Kasten Decl., Exh. 4 (Foreclosure Decision) at pg. 3, ¶ 7

  (stating the address of the Subject Property); id. at pg. 9, ¶ 8

  (“Pursuant to Section 501-151 and/or 634-51 of the Hawaii

  Revised Statutes, as amended, any and all other or further

                                       18
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 19 of 30   PageID #: 593



  encumbrances or purchases in respect of the [Subject] Property

  or any part therefore, whose interest arises from and after

  May 5, 2015, will be hereby forever barred of and from any and

  all right title and interest in and to the [Subject] Property

  and every part thereof upon the closing of the sale herein

  authorized.”).

              Count VII must therefore be dismissed for failure to

  state a claim and, because amendment would be futile, it is

  dismissed with prejudice.

        E.    Count IX (Breach of the Implied
              Covenant of Good Faith and Fair Dealing
              Against the Foreclosing Defendants)

              In Count IX, Plaintiff alleges PNC and MERS breached

  the implied covenant of good faith and fair dealing implied in

  every contract.     See Amended Complaint at ¶¶ 67, 70-72.

  Plaintiff cannot maintain this claim:

                   This district court has characterized
              similar claims as attempts to allege claims for
              the tort of bad faith. See, e.g., Phillips [v.
              Bank of Am., Civil No. 10-00551 JMS-KSC], 2011 WL
              240813, at *5 [(D. Hawai`i Jan. 21, 2011)]
              (citing Best Place v. Penn Am. Ins. Co., 82
              Hawai`i 120, 128, 920 P.2d 334, 342 (1996)
              (adopting tort of bad faith for breach of implied
              covenant of good faith and fair dealing in an
              insurance contract)). Although bad faith is an
              accepted tort when a plaintiff is a party to an
              insurance contract, the tort has not been
              recognized in Hawai`i based on a mortgage loan
              contract.

                         “In Best Place, the Hawaii Supreme
                    Court noted that although Hawaii law imposes

                                       19
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 20 of 30   PageID #: 594



                    a duty of good faith and fair dealing in all
                    contracts, whether a breach of this duty
                    will give rise to a bad faith tort cause of
                    action depends on the duties inherent in a
                    particular type of contract.” Jou v. Nat’l
                    Interstate Ins. Co. of Haw., 114 Hawai`i
                    122, 129, 157 P.3d 561, 568 (Haw. App. 2007)
                    (citing Best Place, 82 Hawai`i at 129, 920
                    P.2d at 334). “The court concluded that
                    special characteristics distinguished
                    insurance contracts from other contracts and
                    justified the recognition of a bad faith
                    tort cause of action for the insured in the
                    context of first-and third-party insurance
                    contracts.” Id. (citing Best Place, 82
                    Hawai`i at 131–32, 920 P.2d at 345–46).
                    Indeed, “the Hawaii Supreme Court emphasized
                    that the tort of bad faith, as adopted in
                    Best Place, requires a contractual
                    relationship between an insurer and an
                    insured.” Id. (citing Simmons v. Puu, 105
                    Hawai`i 112, 120, 94 P.3d 667, 675 (2004)).

                         Moreover, although commercial contracts
                    for “sale of goods” also contain an
                    obligation of good faith in their
                    performance and enforcement, this obligation
                    does not create an independent cause of
                    action. See Stoebner Motors, Inc. v.
                    Automobili Lamborghini S.P.A., 459 F. Supp.
                    2d 1028, 1037–38 (D. Haw. 2006). And Hawaii
                    courts have noted that “[o]ther
                    jurisdictions recognizing the tort of bad
                    faith . . . limit such claims to the
                    insurance context or situations involving
                    special relationships characterized by
                    elements of fiduciary responsibility, public
                    interest, and adhesion.” Id. at 1037
                    (quoting Francis v. Lee Enters., 89 Hawai`i
                    234, 238, 971 P.2d 707, 711 (1999)). . . .

  Tedder v. Deutsche Bank Nat’l Tr. Co., 863 F. Supp. 2d 1020,

  1039 (D. Hawai`i 2012) (some alterations in Tedder) (quoting

  Phillips, 2011 WL 240813, at *5).         As Plaintiff cannot allege a


                                       20
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 21 of 30   PageID #: 595



  special relationship with either PNC or MERS, and the contract

  at issue is a mortgage contract and not an insurance contract,

  she has no cognizable claim for breach of the covenant of good

  faith and fair dealing.      Count IX must therefore be dismissed

  for failure to state a claim and, because amendment would be

  futile, it is dismissed with prejudice.

        F.    Count X (Unjust Enrichment
              Against the Foreclosing Defendants)

              Plaintiff contends that “the Foreclosing Defendants

  have been unjustly enriched at the expense of Plaintiff . . . .”

  [Amended Complaint at ¶ 74.]       Unjust enrichment is an equitable

  remedy which is available only when legal remedies are

  inadequate and is not available when an express contract exists:

                   Hawai`i law has approved “the principle,
              long-invoked in the federal courts, that ‘equity
              has always acted only when legal remedies were
              inadequate.’” [Porter v. Hu, 116 Hawai`i 42, 55,
              169 P.3d 994, 1007 (Ct. App. 2007)] (quoting
              Beacon Theatres, Inc. v. Westover, 359 U.S. 500,
              509, 79 S. Ct. 948, 3 L. Ed. 2d 988 (1959)). The
              absence of an adequate remedy at law, therefore,
              is the “necessary prerequisite” to maintaining
              equitable claims. Id. (quoting Bd. of Dirs. of
              the Ass’n of Apt. Owners of Regency Tower Condo.
              Project v. Regency Tower Venture, 2 Haw. App.
              506, 635 P.2d 244, 249 (1981)).

                   Equitable remedies are not available when an
              express contract exists between the parties
              concerning the same subject matter. See id.; see
              also Paracor Fin. v. Gen. Elec. Capital Corp., 96
              F.3d 1151, 1167 (9th Cir. 1996) (analyzing both
              California and New York law). The purpose of the
              rule is to guard against the use of equitable
              remedies to “distort a negotiated arrangement by

                                       21
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 22 of 30   PageID #: 596



              broadening the scope of the contract.” Gibbs–
              Brower Intern. v. Kirchheimer Bros. Co., 611 F.
              Supp. 122, 127 (D.C. Ill. 1985) (analyzing
              Illinois law) (citation omitted). Where the
              parties to a contract have bargained for a
              particular set of rights and obligations, all
              claims involving those express rights and
              obligations properly lie in contract law and not
              in equity.

  Sung v. Hamilton, 710 F. Supp. 2d 1036, 1064 (D. Hawai`i 2010).

  Plaintiff agrees that a note and mortgage existed and governed

  the rights and obligations of the parties, and thus she cannot

  maintain an action for unjust enrichment.         Count X must

  therefore be dismissed for failure to state a claim and, because

  amendment would be futile, it is dismissed with prejudice.

        G.    Count XI (Violation of California Business
              and Professions Code § 17200, et seq.
              Against the Foreclosing Defendants)

              PNC and MERS correctly note that Count XI “appears to

  be an unfair competition claim brought pursuant to California’s

  unfair competition law, . . . and the Federal Trade Commission

  Act . . . .”    [Mem. in Supp. of Motion at 22 (citing (Amended

  Complaint at ¶¶ 76-84).]      Plaintiff cannot maintain a claim

  under either of these laws because a claim under Cal. Bus. &

  Pro. Code § 17200 does not apply outside of California to

  actions which injure non-residents.        See Standfacts Credit

  Servs. Inc. v, Experian Info. Sols., Inc., 405 F. Supp. 2d 1141,

  1148 (C.D. Cal. 2005) (citing Norwest Mortgage, Inc. v. Superior

  Ct., 72 Cal. App. 4th 214, 226, 85 Cal. Rptr. 2d 18 (1999)).

                                       22
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 23 of 30   PageID #: 597



  Further, there is no private right of action for an unfair

  competition claim under the Federal Trade Commission Act.

  O’Donnell v. Bank of Am., Nat’l Ass’n, 504 F. App’x 566, 568

  (9th Cir. 2013) (citing Carlson v. Coca–Cola Co., 483 F.2d 279,

  280 (9th Cir. 1973)).

               Even if Count XI is liberally construed as a claim for

  unfair or deceptive acts or practices (“UDAP”), pursuant to

  § 480-2, Hawai’i Revised Statutes, this claim cannot be saved

  from dismissal:

                    To state a UDAP claim, a consumer must
               allege “(1) a violation of [section] 480–2;
               (2) injury to the consumer caused by such a
               violation; and (3) proof of the amount of
               damages.” Compton v. Countrywide Fin. Corp., 761
               F.3d 1046, 1053 (9th Cir. 2014) (citation omitted
               and internal quotation marks omitted).

  Sigwart v. U.S. Bank, 713 F. App’x 535, 537–38 (9th Cir. 2017)

  (alteration in Sigwart).      Plaintiff merely alleges generalized

  actions without stating what unfair or deceptive acts or

  practices PNC or MERS did as to Plaintiff’s Mortgage, and what

  injury was caused as a result.       Count XI must therefore be

  dismissed.    Plaintiff has already amended her complaint once.

  Other than generalized language about unfair practices,

  Plaintiff provides no specific facts or allegations as to PNC or

  MERS, except that: she sought to refinance her loan with PNC but

  was denied refinancing; there was a class action against PNC for

  which she was awarded a $1,000 settlement; PNC is somehow

                                       23
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 24 of 30   PageID #: 598



  involved with Bernie Madoff; and the Property was foreclosed

  upon.    See Amended Complaint at ¶¶ 15, 17, 22-24.         The

  foreclosure in issue took place in 2017, and PNC’s servicing of

  the mortgage apparently took place from 2011.          [Id. at ¶¶ 15,

  23.]    Plaintiff has already amended her complaint and failed to

  provide additional facts necessary to defeat dismissal.            To

  permit her to amend yet again would be prejudicial to PNC and

  MERS, given the length of time that has passed since the events

  underlying the foreclosure have taken place and preposterousness

  of the allegations.      The Court exercises its discretion and

  dismisses Count XI with prejudice.        See Cafasso, 637 F.3d at

  1058.

          H.   Count XII (Quiet Title Against PNC
               and All Other Persons Claiming Title

               A plausible quite title claim requires specific

  allegations which Plaintiff fails to allege in the Twelfth Cause

  of Action.    These are:

                    A quiet title action cannot be maintained
               unless the plaintiff plausibly alleges that the
               property’s current owners are non-bona fide
               purchasers. See Lynch [v. Bank of New York
               Mellon, CIVIL 17-00195 LEK-RLP], 2017 WL 3568667,
               at *3 [(D. Hawai`i Aug. 15, 2017)]. As Plaintiff
               fails to allege that the Current Owners are non-
               bona fide purchasers, he fails to allege a
               necessary element of a quiet title claim.

                    Further, “a quiet title claim against a
               mortgagee . . . requires an allegation that
               Plaintiffs have paid, or are able to tender, the
               amount of indebtedness.” Klohs v. Wells Fargo

                                       24
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 25 of 30    PageID #: 599



              Bank, N.A., 901 F. Supp. 2d 1253, 1262–63 (D.
              Hawai`i 2012) (brackets, internal quotation
              marks, and citation omitted). Plaintiff fails to
              plead that he has tendered or is able to tender
              the outstanding amount of the loan.

  Seegers v. CIT Bank N.A., No. CV 17-00399 LEK-KSC, 2018 WL

  1558550, at *7–8 (D. Hawai`i Feb. 28, 2018) (some alterations in

  Seegers).    Plaintiff’s Amended Complaint is devoid of such

  allegations.    Count XII must therefore be dismissed for failure

  to state a claim and, because there may be facts which Plaintiff

  can allege which would save this claim as against PNC, it is

  dismissed without prejudice and with leave to amend.8              As this

  claim can only be maintained against a mortgagee, any amendment

  as to MERS would be futile, and Count XII is dismissed with

  prejudice as to MERS.

        I.    Count XIII (Slander of Title
              Against the Foreclosing Defendants)

              Hawaii law requires the following to maintain a claim

  for slander of title:

                   Slander of title has been discussed in prior
              Hawai`i appellate opinions, but not yet formally
              adopted. We now recognize it as a common law
              tort in Hawai`i and adopt the following generally
              recognized elements to establish a claim for
              slander of title:

                    (1) ownership of or interest in the property
                    by the plaintiff; (2) falsity of the words
                    published; (3) malice of the defendant in

        8Plaintiff may also reallege Count XII against the Unknown
  Interest Defendants, if she can plead sufficient factual
  allegations to support it.
                                       25
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 26 of 30   PageID #: 600



                    publishing the false statements;
                    (4) publication to some person other than
                    the owner; (5) publication in disparagement
                    of plaintiff’s property or the title to it;
                    and (6) special damages proximately
                    resulting from such publication.

              50 Am. Jur. 2d Libel and Slander § 530 (2006);
              C.f. B & B Inv. Grp. v. Gitler, 229 Mich. App. 1,
              581 N.W.2d 17, 20 (1998) (“To establish slander
              of title at common law, a plaintiff must show
              falsity, malice, and special damages, i.e., that
              the defendant maliciously published false
              statements that disparaged a plaintiff’s right in
              property, causing special damages.”) (citations
              omitted); Kensington Dev. Corp. v. Israel, 139
              Wis. 2d 159, 407 N.W.2d 269, 272 (Wis. Ct. App.
              1987).

  Isobe v. Sakatani, 127 Hawai`i 368, 377–78, 279 P.3d 33, 42–43

  (Ct. App. 2012) (italics in original).         Plaintiff has failed to

  include any allegations regarding malice, a required element of

  a claim for slander of title:

                   The malice element for slander of title has
              been described as follows:

                    Malice, express or implied, in the making of
                    the slanderous statement is an essential
                    ingredient of a cause of action for slander
                    of title. While actual malice must be
                    shown—that is, knowledge by the defendants
                    that the disparaging statements were false
                    or were made with reckless disregard for
                    their truth or falsity—the malice necessary
                    for a finding of liability for slander of
                    title is not malice in its worst sense. An
                    act will be deemed malicious if made in
                    reckless or wanton disregard of the rights
                    of another and with personal ill-will, or
                    with an intent to deceive or injure, or to
                    vex or annoy, or with no legal
                    justification. Malice is established by
                    showing that a party made a false statement,

                                       26
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 27 of 30   PageID #: 601



                    with full knowledge of its falsity, for the
                    purpose of injuring the complainant.

              50 Am. Jur. 2d Libel and Slander § 531 (2006)
              (internal footnotes omitted). . . .

  Id. at 380, 279 P.3d at 45 (italics in original).           Count XIII

  must therefore be dismissed for failure to state a claim and,

  because there may be facts which Plaintiff can allege which

  would save this claim as against PNC, it is dismissed without

  prejudice and with leave to amend.        Any amendment as to MERS,

  however, would be futile and Count XIII is dismissed with

  prejudice as to MERS.

        J.    Count XIV (Violations of RICO Act)

              Plaintiff alleges a claim pursuant to the RICO

  statutes.    She must therefore demonstrate the following:

                   To prevail on a civil RICO claim, a
              plaintiff must prove that the defendant engaged
              in (1) conduct (2) of an enterprise (3) through a
              pattern (4) of racketeering activity and,
              additionally, must establish that (5) the
              defendant caused injury to plaintiff’s business
              or property. 18 U.S.C. §§ 1962(c), 1964(c). The
              “fifth element includes two related components.
              First, a civil RICO plaintiff must show that his
              injury was proximately caused by the [prohibited]
              conduct. Second, the plaintiff must show that he
              has suffered a concrete financial loss.”
              Fireman’s Fund Ins. Co. v. Stites, 258 F.3d 1016,
              1021 (9th Cir. 2001) (citation omitted). . . .

  Chaset v. Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1086 (9th Cir.

  2002) (some alterations in Chaset).        While the Amended Complaint

  alleges some of the elements of a civil RICO claim, it does so


                                       27
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 28 of 30   PageID #: 602



  in the most conclusory terms.       Moreover, the allegations fail to

  state a basis that MERS and PNC “associated together” to form an

  enterprise: “From the terms of RICO, it is apparent that an

  association-in-fact enterprise must have at least three

  structural features: a purpose, relationships among those

  associated with the enterprise, and longevity sufficient to

  permit these associates to pursue the enterprise’s purpose.”

  Boyle v. United States, 556 U.S. 938, 946 (2009).           But the

  greatest blow to Plaintiff’s civil RICO claim is that it appears

  to rest on a single judicial foreclosure of her individual real

  property without a showing of an ongoing organization or pattern

  or racketeering activity.       Under these circumstances, this

  district court has found that “there can be no evidence of an

  ongoing organization or pattern of racketeering activity,” and

  that a plaintiff cannot “‘show that the racketeering predicates

  are related, and that they amount to or pose a threat of

  continued criminal activity.’”       Sakuma v. Ass’n of Apartment

  Owners of the Tropics at Waikele, CIVIL NO. 16-00274 DKW-KJM,

  2016 WL 6433842, at *9 (D. Haw. Oct. 28, 2016) (quoting H.J.

  Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989)), aff’d, 707

  F. App’x 906 (9th Cir. 2017), cert. denied, 139 S. Ct. 328

  (2018).    Count XIV must therefore be dismissed for failure to

  state a claim, and the dismissal must be with prejudice because

  amendment would be futile.

                                       28
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 29 of 30   PageID #: 603



                                   CONCLUSION

               In summary, the Court GRANTS IN PART AND DENIES IN

  PART PNC and MERS’s Motion for Judgment on the Pleadings, filed

  November 4, 2019, as follows:

  -The following claims are dismissed with prejudice as to both
       PNC and MERS: Count I, Count III, Count IV, Count V,
       Count VI, Count VII, Count VIII, Count IX, Count X,
       Count XI, and Count XIV.

  -The following claims are dismissed with prejudice as to MERS
       only: Count XII and Count XIII.

  -The following claims are dismissed without prejudice and with
       leave to amend by June 10, 2020: Count II as to both PNC
       and MERS, and Count XII and Count XIII as to PNC only.

               It bears repeating here that Plaintiff is WARNED that

  failure to file a second amended complaint by June 10, 2020 will

  result in dismissal of her remaining claims, without leave to

  amend.   In other words, she would have no remaining claims in

  this case, and the Court will direct the Clerk’s Office to close

  this case.

               IT IS SO ORDERED.




                                       29
Case 1:19-cv-00248-LEK-RT Document 71 Filed 05/08/20 Page 30 of 30   PageID #: 604



              DATED AT HONOLULU, HAWAI`I, May 8, 2020.




  HERMA BARBARA MEDINA REYNA VS. PNC BANK, ET AL; CV 19-00248 LEK-
  RT; ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS PNC
  BANK, NATIONAL ASSOCIATION AND MORTGAGE ELECTRONIC REGISTRATION
  SYSTEM INC.'S MOTION FOR JUDGMENT ON THE PLEADINGS




                                       30
